NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MICHAEL B. GRAVES,
Petition,er, '
V.
DEPARTMENT OF VETERANS AFFAI_RS,
Respondent. -.
2011-3095 _
Petition for review of the Merit Syste1ns Protection
Board in case no. SF3330100617-I-1.
ON MOTION
ORDER
Michae1 Ben Graves moves to voluntarily dismiss his
appea1.
Upon consideration thereof
IT ls OR1)ERED THAT:
(1) The motion to dismiss is granted The appeal is
dis1nissed.
(2) Each side shall bear its own costs.

GRAVES V. VA
CC'
S
2
FoR THE CoURT
JUN t 2 4 2011 /S/ Jan H0rba1y
Date J an H0rba1y
Clerk
Michael Ben Graves
Danie1 B. Vo1k, Esq.
Issued As A Mandate:  2
4 2011 ’
F|LED °
u.s. c0uRT 0F APPEALs ma
ms FEoERAL olnculT
arm ;4 mm
.|AN HORBALY
CLERK